ORDER
Pursuant to the provisions of S.C. CONST. Art. V, § 4,
IT IS ORDERED that commencing on February 1, 2015, the Honorable Kathy Ward, Judge-Elect of the Probate Court for Horry County, shall be assigned to preside over the Horry County Adult Drug Court Program. Pursuant to this assignment, the Honorable Kathy Ward may preside over probation revocations, motions and other proceedings related to a defendant’s participation in the Horry County Adult Drug Court Program for the Fifteenth Judicial Circuit. Additionally, she may impose sanctions for violations of the conditions of the Adult Drug Court Program. Sanctions may include, but are not limited to, public service work, additional treatment, issu*556anee of a bench warrant, or termination of participation in the Adult Drug Court Program.
IT IS FURTHER ORDERED that the prior order dated October 14, 2014, assigning Sanford Graves, Esquire, to preside over the Horry County Drug Court Program for the Fifteenth Judicial Circuit shall remain in effect until February 1, 2015. Subsequent to that date, Sanford Graves may preside over the Horry County Adult Drug Court Program in the absence of the Honorable Kathy Ward. Pursuant to this assignment, Sanford Graves may preside over probation revocations, motions and other proceedings related to a defendant’s participation in the Horry County Adult Drug Court Program for the Fifteenth Judicial Circuit, and may impose sanctions for violations of the conditions of the Adult Drug Court Program.
IT IS FURTHER ORDERED that the Order dated July 19, 2005, assigning the Honorable Deirdre W. Edmonds to preside over the Horry County Adult Drug Court Program is hereby rescinded.
This Order takes effect immediately and remains in effect unless amended or rescinded by the Chief Justice.
/s/Jean H. Toal, J.
FOR THE COURT